Citation Nr: 0910910	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-34 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
August 2007.  A statement of the case was issued in October 
2007, and a substantive appeal was received in November 2007.  
The Veteran appeared at a hearing before the Board at the RO 
in February 2009.  A transcript is of record.    

Additional evidence with a written waiver of preliminary RO 
review were both received at the hearing before the Board at 
the RO in February 2009.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a May 2002 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.  

2.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for PTSD has 
been received since the May 2002 rating decision.

3.  The Veteran did not engage in combat with the enemy.

4.  The Veteran's claimed inservice stressors have not been 
corroborated.

5.  Any current diagnosis of PTSD is not based on a verified 
stressor.



CONCLUSIONS OF LAW

1.  The May 2002 rating decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received since the May 
2002 denial of service connection for PTSD, and the claim of 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In light of the favorable decision as it relates to the issue 
of reopening the Veteran's claim for service connection, no 
further discussion of VCAA as pertains to a request to reopen 
is necessary at this point.  

Regarding entitlement to service connection for PTSD, the RO 
provided the appellant pre-adjudication notice by a letter 
dated in April 2007.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
                                                                           
Duty to Assist

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a VA 
examination in November 2007, and afforded the Veteran the 
opportunity to give testimony before the Board at the RO in 
February 2009.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran and his 
representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



New and Material Evidence

The request to reopen the Veteran's claim for PTSD involves 
an underlying claim of service connection.  

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A claim for service connection for PTSD was originally denied 
by the RO in a May 2002 rating decision.  The Veteran was 
informed of the decision in May 2002.  However, the Veteran 
did not file a notice of disagreement within one year from 
the date of the notification of the rating decision to appeal 
the denial of the claim.  See 38 C.F.R. § 7105(b)(1).  Under 
the circumstances, the Board finds that the May 2002 rating 
decision became final.  See 38 U.S.C.A. § 7105(c).

The Board notes that when the RO readjudicated the claim as 
reflected in an October 2007 statement of the case and in a 
January 2008 supplemental statement of the case, the RO made 
a decision based on the merits.  In effect, the RO had 
reopened the claim for service connection for PTSD. Although 
the RO may have determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the May 2002 rating 
decision consisted of the Veteran's military personnel file, 
a completed PTSD questionnaire and a handwritten stressor 
letter from the Veteran.  

The RO denied the Veteran's claim for service connection for 
PTSD in May 2002 since there was no evidence PTSD existed and 
the Veteran had not provided any verifiable information 
regarding his claimed stressors.

Additional evidence submitted since the May 2002 decision 
includes a March 2007 letter from the Vet Center that the 
Veteran had described symptoms that were consistent with a 
subclinical picture of PTSD, and a November 2007 VA 
examination showing that the VA examiner diagnosed PTSD.

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the Veteran 
claim for service connection; is neither cumulative nor 
redundant; and raises a reasonable possibility of 
substantiating the claim.  Accordingly, as new and material 
evidence has been received, the Board finds that the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108.  



Service Connection

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f). The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  With regard to the question of whether the 
veteran engaged in combat, the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
See Id.  

Initially, the Board observes that there is no evidence in 
the record that the Veteran served in combat.  While the 
Board acknowledges the Veteran's Vietnam service and his DD 
214 that reflects that his military occupational specialty 
was that of a combat engineer, it does not appear that he 
received a combat award and there is no service information 
suggesting that he participated in combat.  As it is not 
shown the Veteran engaged in combat, his unsupported 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of PTSD.  On separation 
examination in June 1971, clinical evaluation of the 
Veteran's psychiatric condition was normal and there was no 
indication of PTSD.  In his contemporaneous medical history, 
the Veteran did not indicate that he had PTSD and by checking 
the appropriate boxes denied symptoms of it (nightmares, 
depression, and loss of memory).  

In support of his claim, the Veteran provided a February 2007 
letter from a friend who noted that the over the years, there 
have been changes in his sleeping patterns, and that they 
have increased in severity.  As noted above, a March 2007 
letter from the Vet Center noted that the Veteran had 
described symptoms that were consistent with a subclinical 
picture of PTSD, and a November 2007 VA examination shows a 
diagnosis of PTSD.  Since there has been a diagnosis of PTSD, 
the Board must determine whether there is a corroborated in-
service stressor to determine whether the Veteran's current 
PTSD could be related to service.

The Veteran has identified several stressors.  One of the 
stressors identified was when he was assigned to the 9th 
Infantry Division located in Ben-Luc, Vietnam.  He reported 
that while stationed in Ben-Luc, there was sniper-type of 
fire in the day, and incoming rockets at night.  He further 
reported seeing dead and swollen bodies.  The second stressor 
occurred when he was assigned to the 1st Cavalry Division at 
Cu-Chi.  He stated that they would undergo sniper fire and 
incoming rockets and mortars.  He again reported seeing dead 
bodies.  The third stressor reportedly occurred when B-52's 
were bombing close to his patrol near the Cambodian border.  

Overall, the Board notes that the Veteran has identified 
stressors that are general in nature.  The Board notes that 
the Veteran had several opportunities to provide specifics of 
his claimed stressors since receipt of his PTSD questionnaire 
in February 2002.  In a March 2002 letter, the RO informed 
the Veteran that he needed to provide a more detailed 
description of and the specific dates of the stressful events 
that occurred.  He was further informed to narrow the time 
frame of these events to within a 60 day period.  In April 
2007 and June 2007 letters, the Veteran was provide another 
questionnaire and was informed that if he was unable to 
provide the exact date of the incident to indicate the 
location and approximate time (a 2-month specific date range) 
of the stressful events in question.  The RO sent an 
additional letter in August 2007 again informing the Veteran 
to private dates within a two month time frame, names of 
individuals, places, and unit of assignment.  He was further 
informed that general response to the PTSD questionnaire does 
not provide specific or detailed information which can be 
verified to support an alleged in-service stressor and that 
anecdotal events or incidents cannot be verified.  Attached 
was a statement in support of his claim for service 
connection for PTSD.  

The Veteran was offered another opportunity to provide 
specifics at the February 2009 hearing before the Board at 
the RO.  When asked to provide the dates of his reported 
stressors, the Veteran could only recall the year and was 
unable to provide a specific time frame for any of his 
reported stressors.  Thus, the Veteran was adequately on 
notice that more was required of him if there was to be a 
successful search for the necessary evidence, but he was not 
sufficiently specific about the stressful events he had 
alleged.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board acknowledges the Veteran's statements that he had 
traumatic experiences while in service.  Nevertheless, these 
experiences have not been corroborated by official service 
records or other credible supporting evidence.  As already 
noted, the Veteran did not participate in combat with the 
enemy and the Veteran's stressors could not be verified.  In 
support of his claim, the Veteran submitted a hard copy of a 
website, which revealed the accomplishments of the 1st 
Cavalry Division in May 1970.  However, the Board notes that 
the webpage did not corroborate the Veteran's stressors--
sniper fire, incoming rockets and mortars, and dead bodies.   

The Board stresses to the Veteran that by regulation it may 
not rely on his word alone.  There must be corroborating 
evidence of the claimed stressors.  Unfortunately, the 
Veteran has been unable to furnish any additional details of 
alleged stressors to allow for an attempt to verify.  Thus, 
even though there is medical evidence that the Veteran does 
have a diagnosis of PTSD, his claim must fail since there is 
no competent evidence that any PTSD is related to a verified 
stressor.  A diagnosis of PTSD which is based on an 
examination that relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for entitlement to service connection for 
PTSD.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b). 
                          




ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD.  To this 
extent, the appeal is granted.

Entitlement to service connection for PTSD under a merits 
analysis is not warranted.  To this extent, the appeal is 
denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


